 



Exhibit 10.8
CENTEX CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN
Amended and Restated Effective January 1, 2008

 



--------------------------------------------------------------------------------



 



CENTEX CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN
Amended and Restated Effective January 1, 2008
Table of Contents

                              Page        
 
        ARTICLE I. NATURE OF PLAN     1          
 
        ARTICLE II. DEFINITIONS AND CONSTRUCTION     1     2.1    
Definitions
    1     2.2    
Word Usage
    7          
 
        ARTICLE III. ELIGIBILITY TO PARTICIPATE     7     3.1    
Date of Participation
    7     3.2    
Change in Employment Status
    7          
 
        ARTICLE IV. DEFERRED CASH COMPENSATION AWARDS     8     4.1    
Award from Company
    8     4.2    
Agreement
    8     4.3    
Crediting of Amounts
    8     4.4    
Interest
    8     4.5    
Vesting
    8     4.6    
Distribution
    8     4.7    
Forfeiture
    8     4.8    
Death, Disability or Vested Retirement
    8     4.9    
Change in Control
    9     4.10    
Employee Directors
    9          
 
        ARTICLE V. PARTICIPANT ACCOUNTS     9     5.1    
Participant Accounts
    9     5.2    
Accounting for Distributions
    9          
 
        ARTICLE VI. DISTRIBUTION OF BENEFITS     9     6.1    
General
    9     6.2    
Deferral
    9     6.3    
Distributions In the Event of the Participant’s Death
    14     6.4    
Withdrawals in the Event of an Unforeseeable Financial Emergency
    14     6.5    
Notice to Trustee
    15  

i



--------------------------------------------------------------------------------



 



                              Page ARTICLE VII. AMENDMENTS AND TERMINATION    
15     7.1    
Amendment by Company
    15     7.2    
Plan Termination
    15          
 
        ARTICLE VIII. TRUST     15     8.1    
Establishment of Trust
    15     8.2    
Funding
    15          
 
        ARTICLE IX. PLAN ADMINISTRATION     16     9.1    
Powers and Responsibilities of the Committee
    16     9.2    
Claims and Review Procedures
    16          
 
        ARTICLE X. MISCELLANEOUS     17     10.1    
Communication to Participants
    17     10.2    
Limitation of Rights
    18     10.3    
Spendthrift Provision
    18     10.4    
Spousal Claims
    18     10.5    
Withholding
    18     10.6    
Facility of Payment
    18     10.7    
Overpayment and Underpayment of Benefits
    18     10.8    
Governing Law
    19     10.9    
Adoption by Related Companies
    19  

ii



--------------------------------------------------------------------------------



 



CENTEX CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN
Amended and Restated Effective January 1, 2008
ARTICLE I.
NATURE OF PLAN
     Centex Corporation (the “Company”) established the Centex Corporation
Executive Deferred Compensation Plan (the “Plan”), effective as of April 1,
2003, for the benefit of certain of its Eligible Employees. The Plan was last
amended and restated effective April 1, 2006. The Company is amending and
restating the Plan effective January 1, 2008 for purposes of complying with
Section 409A of the Code.
     The purpose of the Plan is to provide non-qualified Deferred Cash
Compensation Awards to Eligible Employees. The Plan is intended to be an
unfunded deferred compensation plan maintained for the benefit of a select group
of management or highly compensated employees under Sections 201(2), 301(a)(3)
and 401(a)(1) of ERISA.
     The portion of each Participant’s Account under the Plan as of December 31,
2004 that was earned and vested as of that date shall be segregated into a
separate account under the Plan to be known as the Grandfathered Account. The
Grandfathered Account will be adjusted for any earnings or losses on amounts
credited to such account. The Grandfathered Accounts shall be subject to the
terms and conditions of the Plan as in effect on December 31, 2007 (the
“Superseded Plan”). Notwithstanding any provision of this Plan to the contrary,
the Grandfathered Accounts shall not subject to the terms and conditions of this
amended and restated Plan.
     NOW, THEREFORE, the Company hereby authorizes the amendment and restatement
of the Plan, effective January 1, 2008, to read as follows:
ARTICLE II.
DEFINITIONS AND CONSTRUCTION
     2.1 Definitions. Wherever used herein, the following terms have the
meanings set forth below, unless a different meaning is clearly required by the
context:
          “Account” means an account established on the books of the Employer
for the purpose of recording amounts credited on behalf of a Participant and any
income, expenses, gains or losses included thereon as described in Article V,
and does not include any Grandfathered Account. Separate subaccounts within a
Participant’s Account may be established for purposes of accounting for varying
vesting, payment and other provisions applicable to the Participant’s Deferred
Cash Compensation Awards.
          “Beneficiary” means the person or persons entitled under Section 6.3
to receive

1



--------------------------------------------------------------------------------



 



     benefits under the Plan upon the death of a Participant.
          “Board” means the Board of Directors of the Company.
          “Change in Control” means, unless otherwise defined by the independent
Compensation Committee of the Board, a change in control of a nature that would
be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Securities Exchange Act of 1934, as amended
(the “Act”), whether or not the Company is then subject to such reporting
requirement; provided, that, without limitation, such a change in control shall
be deemed to have occurred if:
          (i) a third person, including a “Group” as defined in Section 13(d)(3)
of the Act, becomes the beneficial owner of Company common stock, par value
$0.25 per share, having 50% or more of total number of votes that may be cast
for the election of Directors; or
          (ii) as a result of, or in connection with, a contested election for
Director, persons who were Directors immediately before such election shall
cease to constitute a majority of the Board;
provided, however, that as to any Account under this Plan that is subject to
Code Section 409A, no “Change in Control” shall be deemed to have occurred
unless such event constitutes an event specified in Code
Section 409A(a)(2)(A)(v) and the Treasury Regulations and other guidance
thereunder.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Code Section 409A” means Section 409A of the Code and all applicable
regulations and other guidance issued under or related to Section 409A of the
Code.
          “Committee” means the Compensation Committee of the Board.
          “Company” means Centex Corporation, a Nevada corporation, or any
successor thereto which shall adopt this Plan.
          “Deferral Election Form” means an election, in the form and subject to
the conditions prescribed by the Committee, pursuant to which a Participant
elects the time and form of distribution of his Account under the Plan.
          “Deferred Cash Compensation” means deferred cash compensation granted
to an Eligible Employee as a bonus following the conclusion of a fiscal year
pursuant to Article IV.
          “Deferred Cash Compensation Award” means an award of Deferred Cash
Compensation.

2



--------------------------------------------------------------------------------



 



          “Deferred Compensation Agreement” means an agreement between the
Company and an Eligible Employee, in the form and subject to the conditions
prescribed by the Committee, pursuant to which an Eligible Employee is granted a
Deferred Cash Compensation Award from the Company, and which specifies:
          (1) that the Eligible Employee agrees to participate in this Plan in
accordance with its provisions; and
          (2) that this Plan is incorporated by reference and the Deferred
Compensation Agreement shall be subject to this Plan in all respects.
          “Director” means an individual who is a member of the Board.
          “Disability” means a disability which entitles a Participant to
benefits under the Employer’s long-term disability insurance plan or program,
provided that with respect to Awards that are subject to Code Section 409A, the
Participant also must meet one of the following conditions:
          (1) the Participant is unable to engage in any substantial gainful
activity by reason of a medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months; or
          (2) the Participant is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Participant’s employing
Company.
          “Eligible Employee” means (1) prior to January 1, 2004, an Employee of
the Employer who has executed a Deferred Compensation Agreement before
January 1, 2004, and (2) after December 31, 2003, an Employee who is an officer
or key Employee of the Employer.
          “Employee” means any employee of the Employer.
          “Employee Director” means an individual (1) who is both a member of
the Board and an Employee of the Company at the time of the grant of the
Deferred Cash Compensation Award or (2) who was both a member of the Board and
an Employee of the Company, but whose date of Retirement is before the Deferred
Cash Compensation Award is granted, but who qualifies for such award in
accordance with an incentive compensation plan of the Company.
          “Employer” means the Company and any Related Employer.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
from time to time amended.

3



--------------------------------------------------------------------------------



 



          “Full Time Employee” means a person actively and regularly engaged in
work at least 40 hours a week.
          “Grandfathered Account” is defined in the third paragraph of
Article I.
          “Maximum Deferral Date” means December 31st of the 7th year after the
year in which a Deferred Cash Compensation Award is granted to a Participant.
          “Participant” means any Eligible Employee who participates in the Plan
in accordance with Article III and Article IV.
          “Plan” means the Centex Corporation Executive Deferred Compensation
Plan, as set forth herein and as may be amended from time to time.
          “Plan Year” means the 12-consecutive month period beginning January 1
and ending December 31.
          “Related Employer” means any employer other than the Company named
herein, if the Company and such other employer are members of a controlled group
of corporations (as defined in Section 414(b) of the Code) or an affiliated
service group (as defined in Section 414(m)), or are trades or businesses
(whether or not incorporated) which are under common control (as defined in
Section 414(c)), or such other employer is required to be aggregated with the
Company pursuant to regulations issued under Code Section 414(o). Related
Employer shall also include any joint venture in which the Company or a
subsidiary of the Company is a partner, if the Company or a subsidiary of the
Company manages such joint venture, and any Affiliated Business Arrangement. For
purposes of this definition of Related Employer, an “Affiliated Business
Arrangement” means any entity in which either CTX Mortgage Ventures, LLC, a
Delaware limited liability company, or a subsidiary of the Company owns an
interest and in which a non-Company owned entity also owns an interest, and may
take the form of a limited partnership, a limited liability limited partnership,
a limited liability company or such other ownership and management structure as
CTX Mortgage Ventures, LLC or a subsidiary of the Company, as applicable, may
deem appropriate. In addition, predecessors to the Company and its subsidiaries
are Related Employers.
          “Retirement” means the Participant’s voluntary termination of
employment from the Employer and, where the context indicates, will include
Vested Retirement with respect to Deferred Cash Compensation Awards granted
prior to April 1, 2006.
          “Separation from Service” means a termination of services provided by
a Participant to his or her Employer (as defined below), whether voluntarily or
involuntarily, as determined by the Committee in accordance with Treasury
Regulation § 1.409A-1(h).  In determining whether a Participant has incurred a
Separation from Service, the following provisions shall apply:
          (1) Except as otherwise provided in this definition, a Separation from
Service will occur when the Participant has experienced a termination of
employment with the Employer.  A Participant will be considered to have

4



--------------------------------------------------------------------------------



 



experienced a termination of employment when the facts and circumstances
indicate that the Participant and his or her Employer reasonably anticipate that
either (i) no further services will be performed for the Employer after a
certain date, or (ii) that the level of bona fide services the Participant will
perform for the Employer after such date (whether as an employee or as an
independent contractor) will permanently decrease to no more than 331/3 percent
of the average level of bona fide services performed by the Participant (whether
as an employee or an independent contractor) over the immediately preceding
36-month period (or the full period of services to the Employer if the
Participant has been providing services to the Employer less than 36 months).
            If a Participant is on military leave, sick leave, or other bona
fide leave of absence, the employment relationship between the Participant and
the Employer will be treated as continuing, provided that the period of the
leave of absence does not exceed 6 months, or if longer, so long as the
Participant has a right to reemployment with the Employer under an applicable
statute or by contract.  If the period of a military leave, sick leave, or other
bona fide leave of absence exceeds 6 months and the Participant does not have a
right to reemployment under an applicable statute or by contract, the employment
relationship will be considered to be terminated for purposes of this Plan as of
the first day immediately following the end of such 6-month period.  In applying
the provisions of this paragraph, a leave of absence will be considered a bona
fide leave of absence only if there is a reasonable expectation that the
Participant will return to perform services for the Employer.
            (2)        For a Participant who provides services to an Employer
both as an employee and as an independent contractor, a Separation from Service
generally will not occur until the Participant has ceased providing services for
the Employer both as an employee and as an independent contractor. Except as
otherwise provided herein, in the case of an independent contractor a Separation
from Service will occur upon the expiration of the contract (or in the case of
more than one contract, all contracts) under which services are performed for
the Employer, provided that the expiration of such contract or contracts is
determined by the Company to constitute a good-faith and complete termination of
the contractual relationship between the Participant and the Employer.  If a
Participant ceases providing services for an Employer as an employee and begins
providing services for such Employer as an independent contractor, the
Participant will not be considered to have experienced a Separation from Service
until the Participant has ceased providing services for the Employer in both
capacities, as determined in accordance with the applicable provisions set forth
in subparagraphs (1) and (2) of this definition.
          Notwithstanding the foregoing provisions in this subparagraph, if a
Participant provides services for an Employer as both an employee and as a
member of the board of directors of an Employer, to the extent permitted by
Treasury Regulation § 1.409A-1(h)(5), the services provided by the Participant
as a director will not be taken into account in determining whether the
Participant

5



--------------------------------------------------------------------------------



 



  has experienced a Separation from Service as an employee.
          (3) In addition, notwithstanding the provisions of this definition,
where as part of a sale or other disposition of substantial assets by an
Employer to an unrelated buyer, a Participant would otherwise experience a
Separation from Service as defined above, the Employer and the buyer shall
retain the discretion to specify, and may specify, that a Participant performing
services for an Employer immediately before the asset purchase transaction and
providing services to the buyer after and in connection with the asset purchase
transaction shall not experience a Separation from Service for purposes of this
Plan and the Participant shall be bound by same, provided that such transaction
and the specification meet the requirements of Code Section 409A.
          (4) For purposes of this definition, “Employer” means:
               (i) The entity for whom the Participant performs services and
with respect to which the legally binding right to a Deferred Cash Compensation
Award arises; and
               (ii) All other entities with which the entity described in
subparagraph (4)(i) of this definition would be aggregated and treated as a
single employer under Code Section 414(b) (controlled group of corporations) and
Code Section 414(c) (group of trades or businesses under common control), as
applicable. To identify the group of entities described in the preceding
sentence, an ownership threshold of 50% shall be used as a substitute for the
80% minimum ownership threshold that appears in, and otherwise must be used when
applying, the applicable provisions of (A) Code Section 1563 and the regulations
thereunder for determining a controlled group of corporations under Code
Section 414(b), and (B) Treasury Regulation § 1.414(c)-2 for determining the
trades or businesses that are under common control under Code Section 414(c).
     “Specified Employee” means any Participant who is determined to be a “key
employee” (as defined under Code Section 416(i) without regard to paragraph
(5) thereof) for the applicable period, as determined by the Company in
accordance with Treasury Regulation § 1.409A-1(i).
     “Trust” means a trust fund established, if any, pursuant to the
Article VIII hereof.
     “Trustee” means the corporation or individuals named in the agreement
establishing a Trust and such successor and/or additional trustees as may be
named in accordance with a trust agreement, if one is established.
     “Unforeseeable Financial Emergency” means a severe financial hardship to
the Participant resulting from (i) a sudden and unexpected illness or accident
of the Participant, the Participant’s beneficiary, or the Participant’s
dependent (as defined in

6



--------------------------------------------------------------------------------



 



Code Section 152 without regard to paragraphs (b)(1), (b)(2) and (d)(1)(B)
thereof), (ii) a loss of the Participant’s property due to casualty, or
(iii) such other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant, all as determined
in the sole discretion of the Committee.
     “Vested Retirement” means the voluntary termination by a Participant who is
a Full Time Employee of all employment from the Employer at any time after the
Participant is age 55 or older, has at least 10 Years of Service and the sum of
age and Years of Service equals at least 70. Calculation of eligibility for
Vested Retirement shall be based on whole years of age and Years of Service on
the date as of which the calculation is being made. Any partial years shall be
disregarded. In no event will the Plan’s Vested Retirement provisions apply to
Deferred Cash Compensation Awards granted on or after April 1, 2006.
     “Weighted Average Cost of Funds” means the Company’s weighted average
borrowing cost as determined quarterly by the Company’s Treasurer.
     “Years of Service” means the Participant’s years of employment with an
Employer. A Participant shall be credited with a Year of Service on each
anniversary of the date on which he was first employed with an Employer,
provided that the Participant continues to be employed by an Employer on such
anniversary date.
     2.2 Word Usage. Words used in the masculine shall apply to the feminine
where applicable, and wherever the context of the Plan dictates, the plural
shall be read as the singular and the singular as the plural. The words
“herein,” “hereof,” “hereinafter” and other conjunctive uses of the word “here”
shall be construed as reference to another portion of this Plan document. The
terms “Section” or “Article” when used as a cross-reference shall refer to other
Sections or Articles contained in the Plan and not to another instrument,
document or publication unless specifically stated otherwise.
ARTICLE III.
ELIGIBILITY TO PARTICIPATE
     3.1 Date of Participation. An Eligible Employee shall become a Participant
in the Plan as of the date he is granted a Deferred Cash Compensation Award,
pursuant to Section 4.1.
     3.2 Change in Employment Status. If any Participant continues in the employ
of the Employer or Related Employer but ceases to be an Eligible Employee, the
individual shall continue to be a Participant while he remains employed and the
Deferred Cash Compensation Award will continue to vest and be paid in accordance
with its terms; provided, however, the individual shall not be eligible for new
grants of Deferred Cash Compensation Awards on and after the date he is no
longer an Eligible Employee.

7



--------------------------------------------------------------------------------



 



ARTICLE IV.
DEFERRED CASH COMPENSATION AWARDS
     4.1 Award from Company. From time to time while the Plan is in effect, the
Committee may in its absolute discretion select from among Eligible Employees
such one or more of them as in the opinion of the Committee should receive a
Deferred Cash Compensation Award from the Company. The Committee will also, in
its absolute discretion, determine the amount of the Deferred Cash Compensation
Award for each Eligible Employee so selected. Notwithstanding the foregoing,
Employees of an Employer that is not considered a single employer with the
Company under Code Section 414(b) or Code Section 414(c) shall not be eligible
to participate in this Plan until the Employer adopts the Plan as a
participating employer in accordance with Section 10.9.
     4.2 Agreement. Each Deferred Cash Compensation Award under the Plan shall
be evidenced by, and subject to, a timely executed Deferred Compensation
Agreement setting forth the terms and conditions of the award.
     4.3 Crediting of Amounts. An Employer shall credit a Participant’s Account
with the amount of Deferred Cash Compensation that has been awarded to the
Participant in accordance with Section 4.1. Such amount shall be credited to a
Participant’s Account on the date specified under the applicable Deferred
Compensation Agreement.
     4.4 Interest. A Participant’s Account shall accrue interest (compounded on
a daily basis) until paid to the Participant, and shall be credited with
interest each day at a per annum interest rate equal to the Company’s Weighted
Average Cost of Funds for the calendar quarter ended immediately prior to such
day or as otherwise provided in the applicable Deferred Compensation Agreement.
     4.5 Vesting. A Participant’s Deferred Cash Compensation Award shall vest in
accordance with a schedule established by the Committee, in its sole and
absolute discretion, and as described in the applicable Deferred Compensation
Agreement. The schedules established by the Committee for each Deferred Cash
Compensation Award may differ among Participants.
     4.6 Distribution. The distribution of any vested portion of a Deferred Cash
Compensation Award shall be as provided in the applicable Deferred Compensation
Agreement, subject to the provisions of Article VI below.
     4.7 Forfeiture. Subject to Sections 4.8, 4.9 and 4.10 below and except as
otherwise provided in a Deferred Compensation Agreement or as otherwise
determined by the Committee, any unvested portion of an Account attributable to
a Deferred Cash Compensation Award shall be immediately forfeited automatically
upon termination of employment of the Participant for any reason other than
death or Disability, or, with respect to Deferred Cash Compensation Awards
granted prior to April 1, 2006, Vested Retirement.
     4.8 Death, Disability or Vested Retirement. Notwithstanding Section 4.5 to
the contrary, unless (i) otherwise expressly provided in the applicable Deferred
Compensation Agreement or (ii) previously forfeited under Section 4.7, in the
event of the Participant’s death or

8



--------------------------------------------------------------------------------



 



Disability while employed by an Employer or, with respect to Deferred Cash
Compensation Awards granted prior to April 1, 2006, Vested Retirement, each
Deferred Cash Compensation Award granted to such Participant shall become
immediately vested in its entirety.
     4.9 Change in Control. In the event of a Change in Control during a
Participant’s employment with the Employer, each Deferred Cash Compensation
Award granted under this Plan to the Participant shall become immediately vested
and payable and shall be paid in a lump sum in cash (regardless of the otherwise
applicable distribution and vesting provided for under the Deferred Compensation
Agreement or the terms of the Deferred Cash Compensation Award) unless otherwise
expressly provided in such Deferred Compensation Agreement or Deferred Cash
Compensation Award.
     4.10 Employee Directors. An Employee Director’s entire Deferred Cash
Compensation Award will vest in full on the date the Employee Director ceases to
be both a Director and an Employee.
ARTICLE V.
PARTICIPANT ACCOUNTS
     5.1 Participant Accounts. The Company will establish and maintain an
Account for each Participant to which shall be credited all Employer
contributions and any earnings attributable to the Participant’s Account. The
Committee will establish and maintain such other accounts and records as it
decides in its discretion to be reasonably required or appropriate in order to
discharge its duties under the Plan. Participants will be furnished statements
of their Account values at least once each Plan Year.
     5.2 Accounting for Distributions. As of any date of a distribution to a
Participant or a Beneficiary hereunder, the distribution to the Participant or
to the Participant’s Beneficiary(ies) shall be charged to the Participant’s
Account.
ARTICLE VI.
DISTRIBUTION OF BENEFITS
     6.1 General. Except as otherwise provided in Section 6.2, amounts credited
to a Participant’s Account in respect of a Deferred Cash Compensation Award
shall be paid in a lump sum cash distribution as soon as administratively
practicable but no later than 60 days following the date on which the payment is
no longer subject to a substantial risk of forfeiture within the meaning of Code
Section 409A; provided, however, that payment may be made at a later date for
administrative reasons to the extent permitted by Code Section 409A; provided,
further, that the Participant shall not be permitted, directly or indirectly, to
designate the calendar year of the payment.
     6.2 Deferral.
          (a) With the approval of the Committee, amounts credited to a
Participant’s Account in respect of a Deferred Cash Compensation Award may be
deferred and paid in

9



--------------------------------------------------------------------------------



 



a form of distribution authorized by the Committee, which may include
installments or a lump sum distribution. The Committee may permit selected
Participants to elect to defer payment of a Deferred Cash Compensation Award in
accordance with the provisions of this Section 6.2 and such other procedures as
may be established by the Committee. The Committee also may specify in a
Deferred Cash Compensation Award or the terms of the Deferred Compensation
Agreement that payment of amounts credited to a Participant’s Account in respect
of a Deferred Cash Compensation Award will be deferred. Any deferred payment
pursuant to a Deferred Cash Compensation Award, whether elected by the
Participant or specified by the Deferred Compensation Agreement or the terms of
the Deferred Cash Compensation Award, may be forfeited if and to the extent that
the Deferred Compensation Agreement or the terms of the Deferred Cash
Compensation Award so provide. Any such deferral of payment will be made in
accordance with the following:
          (i) Initial Deferral Elections by Participants. Except as otherwise
provided in this Section 6.2, the Participant must make a written, irrevocable
election as to deferral of payment in respect of a Deferred Cash Compensation
Award and the time and form of such payment on or before the deadline
established by the Committee, which shall be no later than:
                    (A) December 31st of the calendar year preceding the
calendar year during which the Participant will commence performing the services
giving rise to the Deferred Cash Compensation Award subject to the deferral
election; or
                    (B) for the first year in which the Participant becomes
eligible to participate in the Plan, 30 days after the date the Participant
first becomes eligible to participate in the Plan, provided that such an
election will only be effective with respect to the portion of the Deferred Cash
Compensation Award related to services performed after the election.
          (ii) Initial Participant Deferral Elections for Performance-Based
Compensation. In the event that the Committee determines that a deferral
election may be made with respect to a Deferred Cash Compensation Award that is
Performance-Based Compensation (as defined below), an eligible Participant may
make a written, irrevocable election as to deferral of payment in respect of the
Deferred Cash Compensation Award and the time and form of such payment on or
before the deadline established by the Committee, which shall not be later than
6 months before the end of the performance period.  
          For purposes of this subparagraph, “Performance-Based Compensation”
means a Deferred Cash Compensation Award, the amount of which, or the
entitlement to which, is contingent on the satisfaction of preestablished
organizational or individual performance criteria relating to a performance
period of at least 12 consecutive months, as determined by the Committee in
accordance with Treasury Regulation § 1.409A-1(e).  Performance criteria are
considered preestablished if established in writing by not later than 90 days
after the

10



--------------------------------------------------------------------------------



 



commencement of the period of service to which the criteria relates, provided
that the outcome is substantially uncertain at the time the criteria are
established.
          For a Participant to be eligible to make a deferral election in
accordance with this subparagraph, the Participant must have performed services
continuously from the later of (A) the beginning of the performance period for
the Performance-Based Compensation or (B) the date upon which the performance
criteria with respect to the Performance-Based Compensation are established,
through the date on which the Participant makes the deferral election.  In
addition, in no event may a deferral election under this subparagraph be made
after the Performance-Based Compensation has become readily ascertainable within
the meaning of Treasury Regulation § 1.409A-2(a)(8).
          (iii) Initial Participant Deferral Elections for Fiscal Year
Compensation. In the event that the Committee determines that a deferral
election may be made with respect to a Deferred Cash Compensation Award that is
Fiscal Year Compensation (as defined below), the Participant may make a written,
irrevocable election as to the deferral of payment in respect of the Deferred
Cash Compensation Award and the time and form of such payment on or before the
deadline established by the Committee, which shall not be later than the close
of the Employer’s fiscal year immediately preceding the first fiscal year in
which any services are performed for which the Deferred Cash Compensation Award
is payable.  For purposes of this subparagraph, the term “Fiscal Year
Compensation” means a Deferred Cash Compensation Award relating to a period of
service coextensive with one or more consecutive fiscal years of the Employer,
of which no amount is paid or payable during the fiscal year(s) constituting the
period of service.
          (iv) Initial Participant Deferral Elections for Short-Term Deferrals.
If a Participant has a legally binding right to a Deferred Cash Compensation
Award under the Plan or a payment under a Deferred Cash Compensation Award in a
subsequent calendar year that, absent a deferral election, would be treated as a
short-term deferral within the meaning of Treasury Regulation § 1.409A-1(b)(4)
and the Committee determines that a deferral election may be made with respect
to payment in respect of the Deferred Cash Compensation Award, the Participant
may make a written, irrevocable election to defer such payment in accordance
with the requirements of subparagraph (vii) of this Section 6.2(a), applied as
if the payment were a deferral of compensation and the scheduled payment date
for the payment were the date the substantial risk of forfeiture lapses. The
Committee may provide in the deferral election that the deferred payment will be
payable upon a Change in Control without regard to the five-year additional
deferral requirement in subparagraph (vii) of this Section 6.2(a).
          (v) Initial Participant Deferral Elections for Compensation Subject to
a Risk of Forfeiture. If a Participant has a legally binding right to a Deferred
Cash Compensation Award under the Plan or payment in respect of a Deferred Cash
Compensation Award in a subsequent year and the payment of or under the

11



--------------------------------------------------------------------------------



 



Deferred Cash Compensation Award is subject to a forfeiture condition requiring
the Participant’s continued services for a period of at least 12 months from the
date the Participant obtains the legally binding right, the Committee may permit
the Participant to make a written, irrevocable election to defer such payment no
later than the 30th day after the Participant obtains the legally binding right
to the payment, provided that the election is made at least 12 months in advance
of the earliest date at which the forfeiture condition could lapse, as
determined in accordance with Treasury Regulation § 1.409A-2(a)(5). For purposes
of this subparagraph, a condition will not be treated as failing to require the
Participant to continue to provide services for a period of at least 12 months
from the date the Participant obtains the legally binding right merely because
the condition immediately lapses upon Disability or death of the Participant or
upon a Change in Control. However, if the Participant’s Disability or death or a
Change in Control event occurs before the end of such 12-month period, a
deferral election under this subparagraph will be effective only if it would be
permissible under another subparagraph of this Section 6.2(a).
          (vi) Deferrals by Committee. If a Deferred Cash Compensation Award is
made that provides for the deferral of compensation for services performed
during a Participant’s taxable year and the Participant is not given an
opportunity to elect the time or form of payment of the Deferred Cash
Compensation Award, the Committee must designate the time and form of payment no
later than the time the Participant first has a legally binding right to the
Deferred Cash Compensation Award or, if later, the time the Participant would be
required under this Section 6.2(a) to make such an election if the Participant
were provided such an election.
          (vii) Subsequent Participant Deferral Elections. Notwithstanding the
foregoing provisions of this Section 6.2(a), with approval of the Committee, a
Participant may elect to further delay payment in respect of a Deferred Cash
Compensation Award or change the form of payment if:
                    (A) the election will not take effect until at least
12 months after the date on which the election is made;
                    (B) for any payment not made on account of death or
Disability, the payment is deferred for a period of not less than five years
from the date the payment would otherwise have been paid and not later than the
Maximum Deferral Date; and
                    (C) any election related to a payment to be made at a
specified time or pursuant to a fixed schedule must be made not less than
12 months before the date the payment is scheduled to be paid.
Notwithstanding the foregoing or any other provision of this Plan to the
contrary, the Committee may permit Participants to make new payment elections on
or before December 31, 2008, with respect to the time and/or form of payment in

12



--------------------------------------------------------------------------------



 



respect of a Deferred Cash Compensation Award, provided that the election
applies only to amounts that would not otherwise be payable in the year in which
the election is made and does not cause an amount to be paid in the year in
which the election is made that would not otherwise be payable in that year.
     (viii) Acceleration of Payments. Notwithstanding any provision of this
Plan, a Deferred Compensation Agreement or a deferral election to the contrary,
the Committee, in its discretion, may accelerate payment in respect of a
Deferred Cash Compensation Award in accordance with the provisions of Treasury
Regulation § 1.409A-3(j)(4)(ii) through (xiv).
     (ix) Delay of Payments. Notwithstanding any provision of this Plan, an
Award Agreement or a deferral election to the contrary, payment in respect of a
Deferred Cash Compensation Award may be delayed by the Committee under the
circumstances described in Treasury Regulation § 1.409A-2(b)(7), provided that
the Committee treats all payments to similarly situated Participants on a
reasonably consistent basis.
     (b) Permissible Payment Events/Times. The Committee may specify any one or
more of the following as an event upon or a time at which payment of the vested
portion of a Deferred Cash Compensation Award may be made pursuant to a deferral
election under Section 6.2(a): (i) Separation from Service, (ii) Disability,
(iii) death, (iv) a specified date or pursuant to a fixed schedule,
(v) Unforeseeable Financial Emergency, or (vi) a Change in Control. The
Committee may provide for payment upon the earliest or latest of more than one
such event or time.
     (c) Time of Payment. The payment date with respect to payment of a Deferred
Cash Compensation Award that is deferred under Section 6.2(a) shall be the
permissible payment event or time under Section 6.2(b) designated by the
Participant or the Committee, as applicable, in accordance with Section 6.2(a).
Payment in respect of a Deferred Cash Compensation Award shall be made within
60 days following the payment date; provided, however, that payment may be made
at a later date for administrative reasons to the extent permitted by Code
Section 409A; provided, further, that the Participant shall not be permitted,
directly or indirectly, to designate the calendar year of the payment.
     (d) Specified Employees. Any provision of the Plan to the contrary
notwithstanding, if any payment in respect of a Participant’s Award provides for
a deferral of compensation under Code Section 409A and the Participant is a
Specified Employee as of the date of his or her Separation from Service, no
payment on account of the Participant’s Separation from Service may be made with
respect to such Participant before the date that is six months after the
Participant’s Separation from Service (or, if earlier than the end of the
six-month period, the date of the Participant’s death). In such case, any
payment that would be made within such six-month period will be accumulated and
paid in a single lump sum on the earliest business day that complies with the
requirements of Code Section 409A.

13



--------------------------------------------------------------------------------



 



     6.3 Distributions In the Event of the Participant’s Death. If a Participant
dies before the distribution of his Account has commenced, or before such
distribution has been completed, his designated Beneficiary or Beneficiaries
will be entitled to receive, to the extent vested, the balance or remaining
balance of his Account, plus any amounts thereafter credited to his Account, in
a lump sum as soon as administratively practicable after the Participant’s date
of death and satisfaction of this Section 6.3. The distribution date upon a
Participant’s death shall be the date of the Participant’s death; provided,
however, that distribution may be made at a later date for administrative
reasons to the extent permitted by Code Section 409A; provided, further, that
the Beneficiary or Beneficiaries shall not be permitted, directly or indirectly,
to designate the calendar year of the distribution.
     If a Participant is married, his Beneficiary is his spouse at the time of
his death. A Participant may designate a Beneficiary or Beneficiaries other than
his spouse, provided that the Participant’s spouse either consents to such
designation or the Participant establishes to the satisfaction of the Committee
that the spouse’s consent cannot be obtained because the spouse cannot be
located. Spousal consent must be in writing, must acknowledge the effect of the
designation, and must be witnessed by a Plan representative or a notary public.
Any consent by a spouse (or the establishment that a spouse cannot be located)
shall be valid only with respect to that spouse. The designation of a nonspousal
Beneficiary or a change in any prior designation of Beneficiary or Beneficiaries
shall be made by giving notice to the Committee on a form designated by the
Committee.
     If a Participant is not married, he may designate a Beneficiary or
Beneficiaries or change any prior designation of Beneficiary or Beneficiaries by
giving notice to the Committee on a form designated by the Committee.
     If more than one person is designated as the Beneficiary, their respective
interests shall be as indicated on the designation form. Distributions shall be
made in lump sum payments in cash as soon as administratively practicable
following the Committee’s receipt of notice of the Participant’s death.
     A copy of the death notice or other sufficient documentation must be filed
with and approved by the Committee. If upon the death of the Participant there
is, in the opinion of the Committee, no designated Beneficiary for part or all
of the Participant’s vested Account, such amount will be paid to his surviving
spouse or, if none, to his estate (such spouse or estate shall be deemed to be
the Beneficiary for purposes of the Plan). If a Beneficiary dies after benefits
to such Beneficiary have commenced, but before they have been completed, and, in
the opinion of the Committee, no person has been designated to receive such
remaining benefits, then such benefits shall be paid to the deceased
Beneficiary’s estate.
     6.4 Withdrawals in the Event of an Unforeseeable Financial Emergency. If
the Participant experiences an Unforeseeable Financial Emergency, the
Participant may petition the Committee, in the manner and form specified by the
Committee, to receive a partial or full distribution of his vested Account. A
payout under this section shall not exceed the lesser of the vested balance in
the Participant’s Account or the amount reasonably needed to satisfy the
Unforeseeable Financial Emergency. Approval of such a request shall be made by
the Committee in its sole discretion. Any such withdrawal shall be made on a pro
rata basis from

14



--------------------------------------------------------------------------------



 



any subaccounts established under a Participant’s Account.
     6.5 Notice to Trustee. The Committee will notify the Trustee, if
applicable, in writing whenever any Participant or Beneficiary is entitled to
receive benefits under the Plan. The Committee’s notice shall indicate the form,
amount and frequency of benefits that such Participant or Beneficiary shall
receive.
ARTICLE VII.
AMENDMENTS AND TERMINATION
     7.1 Amendment by Company. The Company, by action of the Committee, reserves
the authority to amend the Plan at any time and in any manner, except that no
amendment shall apply retroactively to alter the rights of Participants (or,
following the Particpants’ death, their Beneficiaries) with respect to past
deferrals, nor shall any such amendment divest any Participant (or, following
the Participant’s death, his Beneficiaries) of any deferral made prior to the
amendment. Amendments may be made as necessary or appropriate to enable the Plan
to satisfy the applicable requirements of the Code or ERISA or to conform the
Plan to any change in federal law or to any regulations or ruling thereunder.
     7.2 Plan Termination. The Company has adopted the Plan with the intention
and expectation that the Plan will be continued indefinitely. However, the
Company has no obligation or liability whatsoever to maintain the Plan for any
length of time and may discontinue contributions under the Plan or, by action of
the Committee, terminate the Plan at any time. In the event of such
discontinuance, Accounts of Participants maintained under the Plan at the time
of termination shall continue to be governed by the terms of the Plan until paid
out in accordance with the terms of the Plan; provided, however, that the
Company reserves the right to distribute to each Participant the total amount
deferred, including accrued interest, of the Participant’s Account upon Plan
termination, to the extent permitted under Code Section 409A.
ARTICLE VIII.
TRUST
     8.1 Establishment of Trust. Benefits hereunder shall constitute an
unfunded, general obligation of the Company. The Company may, but shall not be
required to, establish a Trust between the Company and the Trustee, in
accordance with the terms and conditions as set forth in a separate agreement,
under which assets are held, administered and managed, subject to the claims of
the Company’s creditors in the event of the Company’s insolvency, until paid to
Participants and their Beneficiaries as specified in the Plan. Any such Trust
shall be treated as a grantor trust under the Code, and the establishment of any
such Trust is not intended to cause Participants to realize current income on
amounts contributed thereto. If a Trust is established under this Section 8.1,
then benefits may be paid by the Company or from the Trust.
     8.2 Funding. Notwithstanding the ability or obligation, as applicable, of
the Company to establish a Trust under this Article VIII, or to take other
action to create reserves or funds, benefits under this Plan shall constitute an
unfunded and unsecured promise to pay

15



--------------------------------------------------------------------------------



 



benefits. A Participant and his Beneficiary(ies) shall be general creditors of
the Company with respect to the payment of any benefit under this Plan.
ARTICLE IX.
PLAN ADMINISTRATION
     9.1 Powers and Responsibilities of the Committee. The Committee has the
full power and discretion and the full responsibility to interpret the Plan and
to administer the Plan in all of its details, subject, however, to the
applicable requirements of ERISA. The Committee’s powers and responsibilities
include, but are not limited to, the following:
          (a) To make and enforce such rules and regulations as it deems
necessary or proper for the efficient administration of the Plan;
          (b) To interpret the Plan, its interpretation thereof in good faith
and discretion to be final and conclusive on all persons claiming benefits under
the Plan;
          (c) To decide all questions concerning the Plan and the eligibility of
any person to participate in the Plan;
          (d) To administer the claims and review procedures specified in
Section 9.2;
          (e) To compute the amount of benefits which will be payable to any
Participant, former Participant or Beneficiary in accordance with the provisions
of the Plan;
          (f) To determine the person or persons to whom such benefits will be
paid;
          (g) To authorize the payment of benefits;
          (h) To comply with the reporting and disclosure requirements of Part 1
of Subtitle B of Title I of ERISA;
          (i) To designate such persons (which may include Employees of the
Company), counsel, accountants, and consultants as may be required to assist in
administering the Plan; and
          (j) To allocate and delegate its responsibilities, including the
formation of any other committees as appropriate to the administration of the
Plan.
9.2 Claims and Review Procedures.
          (a) If any person believes he is entitled to any rights or benefits
under the Plan, such person may file a claim in writing with the Committee,
which shall be in appropriate detail to convey a clear understanding of such
claim. If any such claim is wholly or partially denied, the Committee will
notify such person of its decision in writing. Such notification will contain
(i) specific reasons for the denial, (ii) specific

16



--------------------------------------------------------------------------------



 



reference to pertinent Plan provisions, (iii) a description of any additional
material or information necessary for such person to perfect such claim and an
explanation of why such material or information is necessary, and
(iv) information as to the steps to be taken if the person wishes to submit a
request for review, the time limits applicable to such procedures, and a
statement of the person’s rights following an adverse benefit determination on
review, including a statement of his right to file a lawsuit under ERISA if the
claim is denied on appeal. Such notification will be given within 90 days after
the claim is received by the Committee (or within 180 days, if special
circumstances require an extension of time for processing the claim, and if
written notice of such extension and circumstances is given to such person
within the initial 90-day period). If such notification is not given within such
period, the claim will be considered denied as of the last day of such period
and such person may request a review of his claim.
          (b) Within 60 days after the date on which a person receives a notice
of denial (or within 60 days after the date on which such denial is considered
to have occurred), such person (or his duly authorized representative) may
(i) file a written request with the Committee for a review of his denied claim;
(ii) review pertinent documents; and (iii) submit issues and comments in
writing. The decision on review will be made within 60 days after the request
for review is received by the Committee (or within 120 days, if special
circumstances require an extension of time for processing the request, such as
an election by the Committee to hold a hearing, and if written notice of such
extension and circumstances is given to such person within the initial 60-day
period). The decision on review shall be in written or electronic form, and
include notice of the final determination. If the claim is denied in whole or
part, such notice, which shall be in a manner calculated to be understood by the
person receiving such notice, shall include (i) the specific reasons for the
decision, (ii) the specific references to the pertinent plan provisions on which
the decision is based, (iii) a statement that the person is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claim for benefits,
(iv) a description of any voluntary appeal procedures offered by the Plan and
the person’s right to obtain further information about any such procedures, and
(v) a statement of the person’s right to file a lawsuit under ERISA. If the
decision on review is not made within such period, the claim will be considered
denied.
          (c) Benefits under this Plan will only be paid if the Committee
decides, in its discretion, that a person is entitled to them. Moreover, no
action at law or in equity shall be brought to recover benefits under this Plan
prior to the date the claimant has exhausted the administrative process of
appeal available under the Plan.
ARTICLE X.
MISCELLANEOUS
     10.1 Communication to Participants. The Committee shall communicate the
terms of the Plan as soon as practicable after an Eligible Employee is
designated as a Participant.

17



--------------------------------------------------------------------------------



 



     10.2 Limitation of Rights. Neither the establishment of the Plan and, if
applicable, the Trust, nor any amendment thereof, nor the creation of any fund
or account, nor the payment of any benefits, will be construed as giving to any
Participant or other person any legal or equitable right against the Company, an
Employer, the Committee (or its delegates) or Trustee, except as provided
herein. The Plan is not an employment contract, and in no event will the terms
of employment or service of any Participant be modified or in any way affected
hereby.
     10.3 Spendthrift Provision. Except as otherwise provided in Section 10.4,
the benefits provided hereunder will not be subject to alienation, assignment,
garnishment, attachment, execution or levy of any kind, either voluntarily or
involuntarily, and any attempt to cause such benefits to be so subjected will
not be recognized, except to such extent as may be required by law.
     10.4 Spousal Claims. Subject to the provisions of Code Section 409A, any
claim against benefits under this Plan for child support, spousal maintenance,
alimony, property division or other matrimonial or dependent obligations shall
be paid in a single lump sum payment in cash as soon as administratively
practicable after the Committee (or its delegate) approves such payment. Except
as provided herein, such a claim under this Plan shall be subject to the Plan’s
claims procedures, provisions and restrictions.
     10.5 Withholding. Any taxes required to be withheld from distributions or
benefits hereunder shall be deducted and withheld by the Employer, benefit
provider or funding agent.
     10.6 Facility of Payment. In the event the Committee determines, on the
basis of medical reports or other evidence satisfactory to the Committee, that
the recipient of any benefit payments under the Plan is incapable of handling
his affairs by reason of minority, illness, infirmity or other incapacity, the
Committee may, but is not obligated to, provide for disbursement of such
payments to such person’s spouse or to any person or institution designated by a
court which has jurisdiction over such recipient or a person or institution
otherwise having the legal authority under applicable state law for the care and
control of such recipient. The receipt by any such person or institution of any
such payments therefor, and any such payment to the extent thereof, shall
discharge the liability of the Plan for the payment of benefits hereunder to
such recipient.
     10.7 Overpayment and Underpayment of Benefits. The Committee may adopt, in
its sole discretion, whatever rules, procedures and accounting practices that
comply with Code Section 409A and are appropriate in providing for the
collection of any overpayment of benefits. To the extent permitted by Code
Section 409A, if an overpayment is made to a Participant, spouse, other
Beneficiary or alternate payee, for whatever reason, the Committee may, in its
sole discretion, withhold payment of any further benefits under the Plan until
the overpayment has been collected or may require repayment of benefits paid
under this Plan, without regard to further benefits to which the person may be
entitled and, to the extent deemed necessary by the Committee, in its sole
discretion, the Committee may seek repayment of such overpaid amounts through
any and all available legal actions, including, but not limited to, filing suit
in a court with appropriate jurisdiction. If a Participant, spouse, alternate
payee, or other Beneficiary receives an underpayment of benefits, the Committee
shall direct that immediate payment be made to make up for the underpayment;
provided, however, that such payment shall be made in a manner

18



--------------------------------------------------------------------------------



 



that complies with Code Section 409A.
     10.8 Governing Law. The Plan will be construed, administered and enforced
according to ERISA, and to the extent not preempted thereby, the laws of the
State of Texas.
     10.9 Adoption by Related Companies. With the consent of the Committee, any
Related Company that is not considered a single employer with the Company under
Code Section 414(b) or Code Section 414(c) may adopt the Plan for the benefit of
its Employees by written instrument delivered to the Committee.

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has executed this amended and restated Plan
as evidenced by the signature of its officer affixed hereto, in a number of
copies, all of which shall constitute but one and the same instrument, which may
be sufficiently evidenced by any executed copy hereof, this 15th day of
February, 2008, to be effective as of January 1, 2008.

                  CENTEX CORPORATION    
 
           
 
  By:   /s/ Michael S. Albright    
 
                Name: Michael S. Albright         Its: Senior Vice President –
Administration    

20